Citation Nr: 1242056	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-22 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than August 9, 2004, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran has several other appeals in various stages of development.  These are not perfected for appeal to the Board and are referred back to the RO.


FINDINGS OF FACT

1.  On April 28, 1998, the Veteran filed a claim for service connection for PTSD; there is no evidence of any informal or formal claims prior to this date.

2.  In a December 2004 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating from the date of the Veteran's claim for service connection, April 28, 1998.

3.  The Veteran perfected an appeal as to the effective date and the initial rating assigned for PTSD.  

4.  In a November 2006 rating decision, the RO increased the 50 percent evaluation for PTSD to 100 percent, effective from August 9, 2004.

5.  Resolving all doubt in the Veteran's favor, the preponderance of the evidence indicates that his PTSD has more closely approximated total occupational and social impairment since the effective date of service connection, April 28, 1998.



CONCLUSION OF LAW

The criteria for an effective date of April 28, 1998, but no earlier, for a 100 percent rating for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 
  
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private medical records of the Veteran in connection with the underlying claim of service connection.  A VA medical examination or medical opinion is not needed to decide the claim as the material issues of fact to establish an earlier effective date pertain to whether or not there was a pending claim, which is not a medical question. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria for an Earlier Effective Date 

The effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b) (1). 

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a Veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  As an exception to this general rule, section 5110(b)(2) provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400(o)(1)(2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazon v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

Under 38 C.F.R. § 4.130, the general rating formula for mental disorders to include PTSD (evaluated under Diagnostic Code 9411) is as follows:  A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Factual Background and Analysis

The Veteran contends, in essence, that an effective date prior to August 9, 2004, is warranted for the assignment of a 100 percent rating for his service-connected PTSD.  He claims that he filed his initial claim for service connection for this disability on April 28, 1998, and has continuously prosecuted the award of benefits since the time that he initially filed his claim.  The Veteran essentially contends that a 100 percent rating should be assigned for his PTSD from April 28, 1998, the date upon which he first requested VA compensation for his psychiatric disability.   




In this case, the Veteran was separated from active duty in June 1971.  

On April 28, 1998, the Veteran filed a claim for service connection for PTSD.   

The RO initially denied the claim for service connection in a rating decision dated in October 1998.  Although the Veteran did not file a Notice of Disagreement with respect to this rating decision, he submitted additional evidence in December 1998, thus preventing the finality of this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, VA's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  In June 1999 rating decision, the RO readjudicated the issue in light of the additional evidence and continued the denial of the Veteran's claim.  The Veteran disagreed with the June 1999 rating decision and perfected his appeal in June 2001.

During the appeal period, the Veteran filed a separate claim for a total disability rating based on individual unemployability (TDIU) on August 9, 2004.

Subsequently service connection was granted by rating action in December 2004, and a 50 percent rating was assigned from the date of his initial claim in April 28, 1998.  The RO granted service connection based, in part, on the findings of an August 2004 VA PTSD examination.  Following a mental status examination, the VA examiner confirmed the diagnosis of PTSD.  The examiner noted the psychiatric symptoms to include a lack of impulse control in handling job conflicts; emotional detachment from others; a dependent relationship with his current spouse; and feelings of guilt.  

At the time of the December 2004 rating decision, the claims file also included medical treatment records documenting the Veteran's psychiatric symptomatology as early as June 1994.  These records show that the Veteran had continuing difficulty dealing with stressful situations and stress phenomenon related to his work, which resulted in physical symptoms.  

In January 2005, the Veteran expressed disagreement with the initial 50 percent rating assigned in the December 2004 rating decision.

By rating action in November 2006 the 50 percent rating for PTSD was increased to 100 percent, assigned from August 9, 2004, the date of his claim for TDIU and not the date of his initial service connection claim.  A November 2006 Statement of the Case found the issue of a TDIU moot due to the grant of a 100 percent rating for PTSD.

At the time of the November 2006 rating decision, the claims file included an April 2004 VA treatment record, in which the Veteran's VA physician noted that he continued to have an exacerbation of his PTSD.  The physician noted that the Veteran had difficulty concentrating and focusing on tasks, and lost jobs as a result.  The Veteran also experienced continued sleep impairments, depression, and anxiety.  The physician determined that he would have difficulty getting or maintaining any gainful employment. 

The claims file also included statements from the Veteran's VA treating physicians dated in March 2004 and October 2004 in which they essentially opined that the Veteran's PTSD was chronic and severe in nature, the condition was permanent, and he was unemployable.

Additionally, the record included an October 2004 VA examination report wherein the examiner opined that the Veteran's PTSD was chronic and severe in nature.  The clinician noted that he had struggled with this condition for many years with no significant response.  The examiner determined that the Veteran had no meaningful relationships and was not able to communicate with others, which was why he was unable to remain employed.  The examiner concluded that the PTSD was permanent and unlikely to show any significant improvement; the Veteran was also found to be unemployable.

Since the time of his initial April 1998 claim, the Veteran submitted his own statements and those from his wife describing the severity of his psychiatric symptoms.  These statements generally document his PTSD as being manifested by significant impairments in personal relationships with family members, passive suicidal ideations, increased irritability, poor impulse control, an uncontrollable impulse to shoplift, depression, an obsession with firearms, and poor hygiene when unassisted/supervised.

In support of the earlier effective date claim, the Veteran's representative submitted medical records showing that the Veteran sought psychiatric treatment at counseling center for Veterans.  According to an April 1998 psychosocial examination report, the Veteran experienced physical symptoms of stress and was unable to maintain meaningful relationships with his closest family members.  He had difficulty interacting with others in small business he owned, and he had a history of being unable to maintain jobs due to conflicts with coworkers and superiors.  The Veteran expressed feelings of emotional detachment from others, as well as passive suicidal ideations.  Additional symptoms included increased anger and irritability, anxiety, hypervigilance, social isolation, intrusive thoughts triggered by various stimuli, unresolved survivor's guilt, and sleep disturbances.  The private examiner determined that the Veteran symptoms interfered with his vocational and interpersonal roles.  In a subsequent September 1998 treatment record, the private examiner found the Veteran exhibited poor impulse control, emotional numbing, and an inability to deal with minor stress.  

Having reviewed the evidence of record in light of all applicable laws and regulations, the Board finds that the evidence supports assigning an earlier effective date of April 28, 1998, for the 100 percent rating for PTSD.  

A review of the claims file does not show that the Veteran filed a claim for service connection for PTSD, or for any other disability, prior to April 1998.  Moreover, the evidence of record dated since the Veteran initially filed his claim does not show any objective evidence of PTSD until many years after service.  As the Veteran did not file initially file his claim within one year of his separation from the military (in June 1971), the earliest possible effective date that can be assigned in this case is April 28, 1998, the date upon which he filed his claim for service connection for PTSD.  

Accordingly, the Board must address whether the evidence of record shows that a 100 percent rating from the time that the Veteran first filed the claim for service connection in April 1998.  Notably, the medical evidence dated from the time of his initial claim to the assignment of a 100 percent rating is minimal.  Primarily, this evidence includes the 1998 private treatment records and the VA examinations reports dated in August and October 2004.  This evidence reflects that the Veteran experienced severe impairments in occupational and social functioning due to such symptoms as passive suicidal thoughts, social withdrawal, difficulty maintaining personal hygiene, increased anger, poor impulse control, and difficulty maintaining personal relationships even with close family members.  Additional evidence of record includes the competent and credible lay statements from the Veteran and his wife attesting to impact of his psychiatric condition on his daily life; overall, these statements reflect severe impairments in the Veteran's occupational and social functioning, as demonstrated by his difficulty with personal and professional relationships, as well as his social and occupational functioning.  

Given this, and resolving all doubt in the Veteran's favor, the scant evidence supports the assignment of a 100 percent rating from the effective date of service connection, April 28, 1998.  The Veteran has prosecuted his currently appealed claim continuously since the he filed his original service connection claim for PTSD on this date.  Moreover, the preponderance of the evidence supports the award of a total, 100 percent rating from the effective date of service connection.  The Board finds that the evidence of record during this time period and which was used for both the initial rating decision and the increased rating decision remained essentially the same.  This suggests that the Veteran's service-connected PTSD has met the criteria for a 100 percent rating for PTSD throughout the pendency of this appeal.  See 38 C.F.R. §§ 4.130, DC 9411 (2012).  Accordingly, April 28, 1998, is the appropriate effective date for the assignment of the 100 percent rating for the Veteran's PTSD, and the appeal is granted.  See 38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2). 

ORDER

Entitlement to an effective date of April 28, 1998, for a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


